Case 5:20-cv-02155-LHK Document 121-2 Filed 09/14/20 Page 1 of 5




      EXHIBIT 1
                           Case 5:20-cv-02155-LHK Document  121-2
                                                    ZOOM TERMS      Filed- 09/14/20
                                                               OF SERVICE  Zoom     Page 2 of 5




                ZOOM TERMS OF SERVICE
                EFFECTIVE: August 20, 2020



                IMPORTANT, READ CAREFULLY : YOUR USE OF AND ACCESS TO THE WEBSITE AND PRODUCTS AND SERVICES AND ASSOCIATED
                SOFTWARE (COLLECTIVELY, THE "SERVICES") OF ZOOM VIDEO COMMUNICATIONS, INC. AND ITS AFFILIATES ("ZOOM") IS CONDITIONED
                UPON YOUR COMPLIANCE WITH AND ACCEPTANCE OF THESE TERMS, WHICH INCLUDE YOUR AGREEMENT TO ARBITRATE CLAIMS.
                PLEASE REVIEW THOROUGHLY BEFORE ACCEPTING.

                BY CLICKING/CHECKING THE "I AGREE" BUTTON/BOX, ACCESSING THE ZOOM WEBSITE OR BY UTILIZING THE ZOOM SERVICES YOU
                AGREE TO BE BOUND BY THESE TERMS OF SERVICE AND ALL EXHIBITS, ORDER FORMS, AND INCORPORATED POLICIES (THE
                “AGREEMENT” OR “TOS”). THE ZOOM SERVICES ARE NOT AVAILABLE TO PERSONS WHO ARE NOT LEGALLY ELIGIBLE TO BE BOUND BY
                THESE TERMS OF SERVICE.

                Zoom will provide the Services, and you may access and use the Services, in accordance with this Agreement. Zoom may provide any of the Services
                hereunder through any of its Aﬃliates. If You order Services through an on-line registra on page or an order form (each an "Order Form"), the Order
                Form may contain addi onal terms and condi ons and informa on regarding the Services you are ordering. Unless otherwise expressly set forth in
                any such addi onal terms and condi ons applicable to the speciﬁc Service which You choose to use, those addi onal terms are hereby incorporated
                into this Agreement in rela on to Your use of that Service.

                System Requirements. Use of the Services requires one or more compa ble devices, Internet access (fees may apply), and certain so ware (fees may
                apply), and may require obtaining updates or upgrades from me to me. Because use of the Services involves hardware, so ware, and Internet
                access, Your ability to access and use the Services may be aﬀected by the performance of these factors. High speed Internet access is recommended.
                You acknowledge and agree that such system requirements, which may be changed from me to me, are Your responsibility.

                   1. DEFINITIONS. The following deﬁni ons will apply in this Agreement, and any reference to the singular includes a reference to the plural and
                      vice versa. Service speciﬁc deﬁni ons are found in the Services Descrip on located at www.zoom.us/docs/en-us/services-descrip on.html.
                      “Aﬃliate” means, with respect to a Party, any en ty that directly or indirectly controls, is controlled by or is under common control with that
                      Party. For purposes of this Agreement, “control” means an economic or vo ng interest of at least ﬁ y percent (50%) or, in the absence of such
                      economic or vo ng interest, the power to direct or cause the direc on of the management and set the policies of such en ty.
                      “End User” means a Host or Par cipant (as deﬁned in the Services Descrip on) who uses the Services.
                      "Ini al Subscrip on Term" means the ini al subscrip on term for a Service as speciﬁed in an Order Form.
                      "Service Eﬀec ve Date" means the date an Ini al Subscrip on Term begins as speciﬁed in an Order Form.
                      "Renewal Term" means the renewal subscrip on term for a Service commencing a er the Ini al Subscrip on Term or another Renewal Term as
                      speciﬁed in an Order Form.
                   2. SERVICES. Zoom will provide the Services as described on the Order Form, and standard updates to the Services that are made generally
                      available by Zoom during the term. Zoom may, in its sole discre on, discon nue the Services or modify the features of the Services from me
                      to me without prior no ce.
                           a. Beta Services. Zoom may, from me to me, oﬀer access to services that are classiﬁed as Beta version. Access to and use of Beta
                              versions may be subject to addi onal agreements. Zoom makes no representa ons that a Beta version will ever be made generally
                              available and reserves the right to discon nue or modify a Beta version at any me without no ce. Beta versions are provided AS IS, may
                              contain bugs, errors or other defects, and Your use of a Beta version is at Your sole risk.
                   3. USE OF SERVICES AND YOUR RESPONSIBILITIES. You may only use the Services pursuant to the terms of this Agreement. You are solely
                      responsible for Your and Your End Users’ use of the Services and shall abide by, and ensure compliance with, all Laws in connec on with Your
                      and each End User’s use of the Services, including but not limited to Laws related to recording, intellectual property, privacy and export control.
                      Use of the Services is void where prohibited.
                           a. Registra on Informa on. You may be required to provide informa on about Yourself in order to register for and/or use certain Services.
                              You agree that any such informa on shall be accurate. You may also be asked to choose a user name and password. You are en rely
                              responsible for maintaining the security of Your user name and password and agree not to disclose such to any third party.
                           b. Your Content. You agree that You are solely responsible for the content ("Content") sent or transmi ed by You or displayed or uploaded
                              by You in using the Services and for compliance with all Laws pertaining to the Content, including, but not limited to, Laws requiring You
                              to obtain the consent of a third party to use the Content and to provide appropriate no ces of third party rights. You represent and
                              warrant that You have the right to upload the Content to Zoom and that such use does not violate or infringe on any rights of any third
                              party. Under no circumstances will Zoom be liable in any way for any (a) Content that is transmi ed or viewed while using the Services,
                              (b) errors or omissions in the Content, or (c) any loss or damage of any kind incurred as a result of the use of, access to, or denial of access
                              to Content. Although Zoom is not responsible for any Content, Zoom may delete any Content, at any me without no ce to You, if Zoom
                              becomes aware that it violates any provision of this Agreement, or any law. You retain copyright and any other rights You already hold in
                              Content which You submit, post or display on or through, the Services.
 Skip to main content      c. Recordings. You are responsible for compliance will all recording laws. The host can choose to record Zoom mee ngs and Webinars. By
                              using the Services, you are giving Zoom consent to store recordings for any or all Zoom mee ngs or webinars that you join, if such
                              recordings are stored in our systems. You will receive a no ﬁca on (visual or otherwise) when recording is enabled. If you do not consent
                              to being recorded, you can choose to leave the mee ng or webinar



https://zoom.us/terms                                                                                                                                                            1/4
                           Case 5:20-cv-02155-LHK Document  121-2
                                                    ZOOM TERMS      Filed- 09/14/20
                                                               OF SERVICE  Zoom     Page 3 of 5
                            d. Prohibited Use. You agree that You will not use, and will not permit any End User to use, the Services to: (i) modify, disassemble,
                               decompile, prepare deriva ve works of, reverse engineer or otherwise a empt to gain access to the source code of the Services; (ii)
                               knowingly or negligently use the Services in a way that abuses, interferes with, or disrupts Zoom’s networks, Your accounts, or the
                               Services; (iii) engage in ac vity that is illegal, fraudulent, false, or misleading, (iv) transmit through the Services any material that may
                               infringe the intellectual property or other rights of third par es; (v) build or benchmark a compe ve product or service, or copy any
                               features, func ons or graphics of the Services; or (vi) use the Services to communicate any message or material that is harassing, libelous,
                               threatening, obscene, indecent, would violate the intellectual property rights of any party or is otherwise unlawful, that would give rise to
                               civil liability, or that cons tutes or encourages conduct that could cons tute a criminal oﬀense, under any applicable law or
                               regula on; (vii) upload or transmit any so ware, Content or code that does or is intended to harm, disable, destroy or adversely aﬀect
                               performance of the Services in any way or which does or is intended to harm or extract informa on or data from other hardware,
                               so ware or networks of Zoom or other users of Services; (viii) engage in any ac vity or use the Services in any manner that could
                               damage, disable, overburden, impair or otherwise interfere with or disrupt the Services, or any servers or networks connected to the
                               Services or Zoom's security systems. (ix) use the Services in viola on of any Zoom policy or in a manner that violates applicable law,
                               including but not limited to an -spam, export control, privacy, and an -terrorism laws and regula ons and laws requiring the consent of
                               subjects of audio and video recordings, and You agree that You are solely responsible for compliance with all such laws and regula ons.
                            e. Limita ons on Use. You may not reproduce, resell, or distribute the Services or any reports or data generated by the Services for any
                               purpose unless You have been speciﬁcally permi ed to do so under a separate agreement with Zoom. You may not oﬀer or enable any
                               third par es to use the Services purchased by You, display on any website or otherwise publish the Services or any Content obtained
                               from a Service (other than Content created by You) or otherwise generate income from the Services or use the Services for the
                               development, produc on or marke ng of a service or product substan ally similar to the Services.
                   4. RESPONSIBILITY FOR END USERS. You are responsible for the ac vi es of all End Users who access or use the Services through your account
                      and you agree to ensure that any such End User will comply with the terms of this Agreement and any Zoom policies. Zoom assumes no
                      responsibility or liability for viola ons. If You become aware of any viola on of this Agreement in connec on with use of the Services by any
                      person, please contact Zoom at trust@zoom.us. Zoom may inves gate any complaints and viola ons that come to its a en on and may take
                      any (or no) ac on that it believes is appropriate, including, but not limited to issuing warnings, removing the content or termina ng accounts
                      and/or User proﬁles. Under no circumstances will Zoom be liable in any way for any data or other content viewed while using the Services,
                      including, but not limited to, any errors or omissions in any such data or content, or any loss or damage of any kind incurred as a result of the
                      use of, access to, or denial of access to any data or content.
                   5. ZOOM OBLIGATIONS FOR CONTENT. Zoom will maintain reasonable physical and technical safeguards to prevent unauthorized disclosure of
                      or access to Content, in accordance with industry standards. Zoom will no fy You if it becomes aware of unauthorized access to Content. Zoom
                      will not access, view or process Content except (a) as provided for in this Agreement and in Zoom’s Privacy Statement; (b) as authorized or
                      instructed by You, (c) as required to perform its obliga ons under this Agreement; or (d) as required by Law. Zoom has no other obliga ons with
                      respect to Content.
                   6. ELIGIBILITY. You aﬃrm that You are at least 16 years of age and are otherwise fully able and competent to enter into the terms, condi ons,
                      obliga ons, aﬃrma ons, representa ons, and warran es set forth in this Agreement, and to abide by and comply with this Agreement. Your
                      access may be terminated without warning if we believe that You are under the age of 16 or are otherwise ineligible.
                   7. INTENDED USE; RESTRICTION ON USE BY CHILDREN. The Services are intended for business use. You may choose to use the Services for
                      other purposes, subject to the terms and limita ons of this Agreement. Zoom is not intended for use by individuals under the age of 16, unless
                      it is through a School Subscriber (as that term is deﬁned in the Services Descrip on) using Zoom for Educa on (K-12).
                   8. CHARGES AND CANCELLATION. You agree that Zoom may charge to Your credit card or other payment mechanism selected by You and
                      approved by Zoom ("Your Account") all amounts due and owing for the Services, including taxes and service fees, set up fees, subscrip on fees,
                      or any other fee or charge associated with Your Account. Zoom may change prices at any me, including changing from a free service to a paid
                      service and charging for Services that were previously oﬀered free of charge; provided, however, that Zoom will provide you with prior no ce
                      and an opportunity to terminate Your Account if Zoom changes the price of a Service to which you are subscribed and will not charge you for a
                      previously free Service unless you have been no ﬁed of the applicable fees and agreed to pay such fees. You agree that in the event Zoom is
                      unable to collect the fees owed to Zoom for the Services through Your Account, Zoom may take any other steps it deems necessary to collect
                      such fees from You and that You will be responsible for all costs and expenses incurred by Zoom in connec on with such collec on ac vity,
                      including collec on fees, court costs and a orneys' fees. You further agree that Zoom may collect interest at the lesser of 1.5% per month or
                      the highest amount permi ed by law on any amounts not paid when due. You may cancel your subscrip on at any me. If you cancel, you will
                      not be billed for any addi onal terms of service, and service will con nue un l the end of the current Subscrip on Term. If you cancel, you will
                      not receive a refund for any service already paid for.
                   9. TERMINATION. The Zoom website contains informa on on how to terminate Your Account. If you have purchased a Service for a speciﬁc
                      term, such termina on will be eﬀec ve on the last day of the then-current term. Your Order Form may provide that a Renewal Term will begin
                      automa cally unless either party provides no ce of termina on at least thirty (30) days prior to the commencement of the next Renewal Term.
                      If You fail to comply with any provision of this Agreement, Zoom may terminate this Agreement immediately and retain any fees previously paid
                      by You. Sec ons 1 and 3 through 20, inclusive, shall survive any termina on of this Agreement. Upon any termina on of this Agreement, You
                      must cease any further use of the Services. If at any me You are not happy with the Services, Your sole remedy is to cease using the Services
                      and follow this termina on process.
                  10. PROPRIETARY RIGHTS. Zoom and/or its suppliers, as applicable, retain ownership of all proprietary rights in the Services and in all trade
                      names, trademarks, service marks, logos, and domain names ("Zoom Marks") associated or displayed with the Services. You may not frame or
                      u lize framing techniques to enclose any Zoom Marks, or other proprietary informa on (including images, text, page layout, or form) of Zoom
                      without express wri en consent. You may not use any meta tags or any other "hidden text" u lizing Zoom Marks without Zoom's express
                      wri en consent.
                  11. COPYRIGHT. You may not post, modify, distribute, or reproduce in any way copyrighted material, trademarks, rights of publicity or other
                      proprietary rights without obtaining the prior wri en consent of the owner of such proprietary rights. Zoom may deny access to the Services to
                      any User who is alleged to infringe another party's copyright. Without limi ng the foregoing, if You believe that Your copyright has been
                      infringed, please no fy Zoom as speciﬁed here (h p://www.zoom.us/legal).
                  12. EXPORT RESTRICTIONS. You acknowledge that the Services, or a por on thereof, are subject to the Export Administra on Regula ons, 15
 Skip to main content C.F.R. Parts 730-774, of the United States and may be subject to other applicable country export control and trade sanc ons laws (“Export
                      Control and Sanc ons Laws”). Zoom will provide the U.S. export classiﬁca on(s) applicable to its Services upon request. You and Your End Users
                      may not access, use, export, re-export, divert, transfer or disclose any por on of the Services or any related technical informa on or materials,
                      directly or indirectly, in viola on of Export Control and Sanc ons Laws. You represent and warrant that: (i) You and Your End Users (a) are not
                      ci zens of, or located within, a country or territory that is subject to U.S. trade sanc ons or other signiﬁcant trade restric ons (including

https://zoom.us/terms                                                                                                                                                          2/4
                           Case 5:20-cv-02155-LHK Document  121-2
                                                    ZOOM TERMS      Filed- 09/14/20
                                                               OF SERVICE  Zoom     Page 4 of 5
                      without limita on Cuba, Iran, North Korea, Syria, and the Crimea region of Ukraine) and that You and Your End Users will not access or use the
                      Services, or export, re-export, divert, or transfer the Services, in or to such countries or territories; (b) are not persons, or owned 50% or more,
                      individually or in the aggregate by persons, iden ﬁed on the U.S. Department of the Treasury’s Specially Designated Na onals and Blocked
                      Persons List or Foreign Sanc ons Evaders Lists; and (c) are not persons on the U.S. Department of Commerce’s Denied Persons List, En ty List,
                      or Unveriﬁed List, or U.S. Department of State prolifera on-related lists; (ii) You and Your End Users located in China, Russia, or Venezuela are
                      not Military End Users and will not put Zoom’s Services to a Military End Use, as deﬁned in 15 C.F.R. 744.21; (iii) no Content created or
                      submi ed by You or Your End Users is subject to any restric on on disclosure, transfer, download, export or re-export under the Export Control
                      and Sanc ons Laws; and (iv) You and Your End Users will not take any ac on that would cons tute a viola on of, or be penalized under, U.S.
                      an boyco laws administered by the U.S. Department of Commerce or the U.S. Department of the Treasury. You are solely responsible for
                      complying with the Export Control and Sanc ons Laws and monitoring them for any modiﬁca ons.
                  13. NO HIGH RISK USE. The Services are not designed or licensed for use in hazardous environments requiring fail-safe controls, including without
                      limita on opera on of nuclear facili es, aircra naviga on/communica on systems, air traﬃc control, and life support or weapons systems.
                      The Services shall not be used for or in any HIGH RISK environment.
                  14. INJUNCTIVE RELIEF. You acknowledge that any use of the Services contrary to this Agreement, or any transfer, sublicensing, copying or
                      disclosure of technical informa on or materials related to the Services, may cause irreparable injury to Zoom, its Aﬃliates, suppliers and any
                      other party authorized by Zoom to resell, distribute, or promote the Services ("Resellers"), and under such circumstances Zoom, its Aﬃliates,
                      suppliers and Resellers will be en tled to equitable relief, without pos ng bond or other security, including, but not limited to, preliminary and
                      permanent injunc ve relief.
                  15. NO WARRANTIES.YOU UNDERSTAND AND AGREE THAT THE SERVICES ARE PROVIDED "AS IS" AND ZOOM, ITS AFFILIATES, SUPPLIERS
                      AND RESELLERS EXPRESSLY DISCLAIM ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY
                      WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT. ZOOM, ITS AFFILIATES,
                      SUPPLIERS AND RESELLERS MAKE NO WARRANTY OR REPRESENTATION REGARDING THE RESULTS THAT MAY BE OBTAINED FROM
                      THE USE OF THE SERVICES, REGARDING THE ACCURACY OR RELIABILITY OF ANY INFORMATION OBTAINED THROUGH THE SERVICES
                      OR THAT THE SERVICES WILL MEET ANY USER'S REQUIREMENTS, OR BE UNINTERRUPTED, TIMELY, SECURE OR ERROR FREE. USE OF
                      THE SERVICES IS AT YOUR SOLE RISK. ANY MATERIAL AND/OR DATA DOWNLOADED OR OTHERWISE OBTAINED THROUGH THE USE
                      OF THE SERVICES IS AT YOUR OWN DISCRETION AND RISK. YOU WILL BE SOLELY RESPONSIBLE FOR ANY DAMAGE TO YOU
                      RESULTING FROM THE USE OF THE SERVICES. THE ENTIRE RISK ARISING OUT OF USE OR PERFORMANCE OF THE SERVICES REMAINS
                      WITH YOU. ZOOM DOES NOT ASSUME ANY RESPONSIBILITY FOR RETENTION OF ANY USER INFORMATION OR COMMUNICATIONS
                      BETWEEN USERS. ZOOM CANNOT GUARANTEE AND DOES NOT PROMISE ANY SPECIFIC RESULTS FROM USE OF THE SERVICES. USE
                      IS AT YOUR OWN RISK.
                  16. INDEMNIFICATION. You agree to indemnify, defend and hold harmless Zoom, its aﬃliates, oﬃcers, directors, employees, consultants, agents,
                      suppliers and Resellers from any and all third party claims, liability, damages and/or costs (including, but not limited to, a orneys' fees) arising
                      from Your use of the Services, Your viola on of this Agreement or the infringement or viola on by You or any other user of Your account, of any
                      intellectual property or other right of any person or en ty or applicable law.
                  17. LIMITATION OF LIABILITY.TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT WILL ZOOM OR ITS AFFILIATES,
                      SUPPLIERS OR RESELLERS BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT, EXEMPLARY OR CONSEQUENTIAL DAMAGES
                      WHATSOEVER (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF BUSINESS PROFITS, BUSINESS INTERRUPTION, LOSS OF
                      BUSINESS INFORMATION, OR ANY OTHER PECUNIARY LOSS OR DAMAGE) ARISING OUT OF THE USE OF OR INABILITY TO USE THE
                      SERVICES OR THE PROVISION OF OR FAILURE TO PROVIDE TECHNICAL OR OTHER SUPPORT SERVICES, WHETHER ARISING IN TORT
                      (INCLUDING NEGLIGENCE) CONTRACT OR ANY OTHER LEGAL THEORY, EVEN IF ZOOM, ITS AFFILIATES, SUPPLIERS OR RESELLERS
                      HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN ANY CASE, ZOOM'S, ITS AFFILIATES', SUPPLIERS' AND RESELLERS'
                      MAXIMUM CUMULATIVE LIABILITY AND YOUR EXCLUSIVE REMEDY FOR ANY CLAIMS ARISING OUT OF OR RELATED TO THIS
                      AGREEMENT WILL BE LIMITED TO THE AMOUNT ACTUALLY PAID BY YOU FOR THE SERVICES (IF ANY) IN THE TWELVE (12) MONTHS
                      PRECEDING THE EVENT OR CIRCUMSTANCES GIVING RISE TO SUCH CLAIMS. Because some states and jurisdic ons do not allow the
                      exclusion or limita on of liability, the above limita on may not apply to You.
                  18. AGREEMENT TO ARBITRATE; WAIVER OF CLASS ACTION. If You are located in the United States, You agree to resolve disputes only on an
                      individual basis, through arbitra on pursuant to the provisions of Exhibit A. The par es expressly waive any right to bring any ac on, lawsuit,
                      or proceeding as a class or collec ve ac on, private a orney general ac on, or any other proceeding in which any party acts or proposes to act
                      in a representa ve capacity.
                  19. PRIVACY AND OTHER POLICIES. Use of the Services is also subject to Zoom's Privacy Statement, a link to which can be found by selec ng
                      “Privacy and Legal Policies” in the footer of Zoom’s website. The Privacy Statement, and all policies no ced at www.zoom.us/legal
                      (h p://www.zoom.us/legal) are incorporated into this Agreement by this reference. Furthermore, if Your Use of the Services requires Zoom to
                      process any personally iden ﬁable informa on (“PII” or “Personal Data”) Zoom shall do so at all mes in compliance with our Zoom Global Data
                      Processing Addendum h ps://zoom.us/docs/doc/Zoom_GLOBAL_DPA.pdf (h ps://zoom.us/docs/doc/Zoom_GLOBAL_DPA.pdf) is
                      incorporated in these Terms of Service. Addi onally, You understand and agree that Zoom may contact You via e-mail or otherwise with
                      informa on relevant to Your use of the Services, regardless of whether You have opted out of receiving marke ng communica ons or no ces.
                  20. MISCELLANEOUS

                     20.1 Choice of Law and Forum. This Agreement shall be governed by and construed under the laws of the State of California, U.S.A., as applied to
                     agreements entered into and to be performed in California by California residents. Except as provided in Exhibit A, the Par es consent to the
                     exclusive jurisdic on and venue of the state courts located in and serving Santa Clara County, California and the federal courts in the Northern
                     District of California.

                     20.2 Contrac ng En ty. In the event Your Zoom account reﬂects a bill to/sold to address in India, the contrac ng en ty under these TOS shall be
                     Zoom’s Aﬃliate, ZVC India Pvt. Ltd.

                    20.3 Waiver and Severability. Failure by either Party to exercise any of its rights under, or to enforce any provision of, this Agreement will not be
                    deemed a waiver or forfeiture of such rights or ability to enforce such provision. If any provision of this Agreement is held by a court of
                    competent jurisdic on to be illegal, invalid or unenforceable, that provision will be amended to achieve as nearly as possible the same economic
                    eﬀect of the original provision and the remainder of this Agreement will remain in full force and eﬀect.
 Skip to main content
                     20.4 General Provisions. This Agreement embodies the en re understanding and agreement between the Par es respec ng the subject ma er of
                     this Agreement and supersedes any and all prior understandings and agreements between the Par es respec ng such subject ma er, except that
                     if You or Your company have executed a separate wri en agreement or you have signed an order form referencing a separate agreement
                     governing your use of the Services, then such agreement shall control to the extent that any provision of this Agreement conﬂicts with the terms

https://zoom.us/terms                                                                                                                                                        3/4
                              Case 5:20-cv-02155-LHK Document  121-2
                                                       ZOOM TERMS      Filed- 09/14/20
                                                                  OF SERVICE  Zoom     Page 5 of 5
                       of such agreement. Zoom may elect to change or supplement the terms of this Agreement from me to me at its sole discre on. Zoom will
                       exercise commercially reasonable business eﬀorts to provide no ce to You of any material changes to this Agreement. Within ten (10) business
                       days of pos ng changes to this Agreement (or ten (10) business days from the date of no ce, if such is provided), they will be binding on You. If
                       You do not agree with the changes, You should discon nue using the Services. If You con nue using the Services a er such ten-business-day
                       period, You will be deemed to have accepted the changes to the terms of this Agreement. In order to par cipate in certain Services, You may be
                       no ﬁed that You are required to download so ware and/or agree to addi onal terms and condi ons. Unless expressly set forth in such addi onal
                       terms and condi ons, those addi onal terms are hereby incorporated into this Agreement. This Agreement has been prepared in the English
                       Language and such version shall be controlling in all respects and any non-English version of this Agreement is solely for accommoda on
                       purposes.



                 Exhibit A

                 Binding Arbitra on

                 This Exhibit A to the TOS describes the further provisions which apply to the Binding Arbitra on and Class Ac on Waiver.

                             A. Disputes. A dispute is any controversy between You and Zoom concerning the Services, any so ware related to the Services, the price of
                                the Services, Your account, Zoom’s adver sing, marke ng, or communica ons, Your purchase transac on or billing, or any term of this
                                Agreement, under any legal theory including contract, warranty, tort, statute, or regula on, except disputes rela ng to the enforcement
                                or validity of Your or Zoom’s intellectual property rights. As part of the best eﬀorts process to resolve disputes, and prior to ini a ng
                                arbitra on proceedings, each party agrees to provide no ce of the dispute to the other party, including a descrip on of the dispute, what
                                eﬀorts have been made to resolve it, and what the dispu ng party is reques ng as resolu on, to legal@zoom.us.
                             B. Small Claims Court Available. You may ini ate an ac on in your local Small Claims Court if You meets the court’s requirements. However,
                                if such a claim is transferred, removed or appealed to a diﬀerent court, Zoom reserves the right to require arbitra on.
                             C. Arbitra on Procedure. Disputes not resolved pursuant to Sec on A or B shall be resolved through arbitra on. The American Arbitra on
                                Associa on (“AAA”) will conduct any arbitra on under its Commercial Arbitra on Rules. For more informa on, see www.adr.org
                                (h ps://www.adr.org/). Arbitra on hearings will take place in the federal judicial district of Your primary business loca on. A single
                                arbitrator will be appointed. The arbitrator must: (a) follow all applicable substan ve Law; (b) follow applicable statutes of limita ons; (c)
                                honor valid claims of privilege; (d) issue a wri en decision including the reasons for the award. The arbitrator may award damages,
                                declaratory or injunc ve relief, and costs (including reasonable a orneys’ fees). Any arbitra on award may be enforced (such as through a
                                judgment) in any court with jurisdic on. Under AAA Rules, the arbitrator rules on his or her own jurisdic on, including the arbitrability of
                                any claim; however, a court has exclusive authority to enforce the prohibi on on arbitra on on a class-wide basis or in a representa ve
                                capacity .
                             D. Arbitra on Fees. If You are unable to aﬀord the arbitra on costs, Zoom will advance those costs to You, subject to the arbitrator’s
                                determina on if costs should be reimbursed to Zoom if Zoom prevails. For disputes involving more than $75,000, the AAA rules will
                                govern payment of ﬁling fees and the AAA’s and arbitrator’s fees and expenses.
                             E. Conﬂict with AAA Rules. This Agreement governs if there is a conﬂict with the AAA’s Commercial Arbitra on Rules.
                             F. Requirement to File Within One Year. Notwithstanding any other statute of limita ons, a claim or dispute under this Agreement must be
                                ﬁled in Small Claims Court or no ced for arbitra on within one year of when it could ﬁrst be ﬁled, or such claim will be permanently
                                barred.
                             G. Severability. If the class ac on waiver is found to be illegal or unenforceable as to all or some parts of a dispute, then those parts will not
                                be arbitrated but will be resolved in court, with the balance resolved through arbitra on. If any provision of this Exhibit A is found to be
                                illegal or unenforceable, then that provision will be severed; however, the remaining provisions shall s ll apply and shall be interpreted to
                                as nearly as possible achieve the original intent of this Exhibit, inclusive of the severed provision.




      About (/about)                            Download (/download)                      Sales (/contactsales)                   Support                            Language
                                                                                                                                  (h p://support.zoom.us)
      Zoom Blog (h p://blog.zoom.us/)           Mee ngs Client                            1.888.799.9666                                                                English
      Customers (/customer/all)                 (/download#client_4mee ng)                (tel:1.888.799.9666)                    Test Zoom (/test)
      Our Team (/team)                          Browser Extension                         Contact Sales (/contactsales)           Account (/account)
      Careers (/careers)                        (/download#chrome_ext)                    Plans & Pricing (/pricing)              Support Center
      Integra ons (/integra ons)                Outlook Plug-in                           Request a Demo (/livedemo)              (h p://support.zoom.us)
                                                                                                                                  Live Training (/livetraining)
                                                                                                                                                                            (h p://blog.zoom.us/)
      Partners (/partners)                      (/download#outlook_plugin)                Webinars and Events (/events)
      Investors                                 Lync Plug-in                                                                      Feedback (/feed)
                                                                                                                                                                     (h p://www.linkedin.com/company/2532
      (h ps://investors.zoom.us/)               (/download#lync_plugin)                                                           Contact Us (/contact)
      Press (/press)                            iPhone/iPad App                                                                   Accessibility (/accessibility)
      Media Kit                                 (/download#client_iphone)                                                         Privacy and Security
      (h ps://zoom.us/media-kit)                Android App                                                                       (/docs/en-us/privacy-and-          (h p://www.twi er.com/zoom_us)
      Resources (/resources)                    (/download#mobile_app)                                                            security.html)
      Brand Guidelines
      (h ps://zoom.us/brandguidelines)
                                                                                                                                                                     (h p://www.youtube.com/zoommee ngs


      Copyright ©2020 Zoom Video Communica ons, Inc. All rights reserved. Privacy & Legal Policies (/legal)   About Ads (/privacy#about-ads)   Do Not Sell My Personal Informa on/www.facebook.com/zoomvideoco
                                                                                                                                                                           (h p:/  Cookie
      Preferences Security (/security)




https://zoom.us/terms                                                                                                                                                                                     4/4
